          Case 1:18-cv-04361-AKH Document 337 Filed 01/27/21 Page 1 of 3




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
                                                                :
                                                                :
                                                                :   ORDER REGULATING
                                                                :   PROCEEDINGS
 IN RE NOVARTIS AND PAR ANTITRUST                               :
 LITIGATION                                                     :   18 Civ. 4361 (AKH)
                                                                :
                                                                :
                                                                :

 -------------------------------------------------------------- X
ALVIN K. HELLERSTEIN, U.S.D.J.:

                 I have received the parties’ joint letter of January 26, 2021. See ECF No. 336.

My rulings as to the disputed issues are as follow:

                 1. I expect that all remaining issues relating to data will be resolved by
                    February 19, 2021.

                 2. There will be no interrogatories or requests for admission prior to the
                    exchanges of expert reports. It is highly likely that contention interrogatories,
                    rather than enlighten, will become causes for disputes, delays, and
                    unnecessary expenses. The parties should have elicited from the discovery
                    already had the information they need to know to prepare for trial and their
                    experts need to know in order to prepare their reports.

                     a) Par has represented to Plaintiffs that it had one at-risk launch. Plaintiffs
                        had ample opportunity to elicit information about any other launches and
                        the outcome of the launch Par represents during discovery. Plaintiffs may
                        not re-open fact discovery.

                     b) The other examples given by plaintiffs also should have been discovered
                        previously.

                     c) If my rulings prove to cause prejudice, appropriate applications can be
                        made.

                 3. A round of expert reports, one for each side, is sufficient to give each side
                    sufficient notice of the other side’s experts. The reports are not themselves
                    evidentiary.
         Case 1:18-cv-04361-AKH Document 337 Filed 01/27/21 Page 2 of 3




             4. Plaintiffs’ expert reports will be due by March 30, 2021, and Defendants’
                expert reports will be due by May 7, 2021. The parties are hereby ordered to
                appear for a status conference on May 25, 2021, at 2:30 p.m.

             5. The parties shall jointly submit an agenda on May 20, 2021. The agenda may
                include suggestions for setting expert depositions, settlement possibilities,
                class certification, and any other topic any party wishes to raise.




             SO ORDERED.

Dated:       January 27, 2021                  ___________/s/_____________
             New York, New York                  ALVIN K. HELLERSTEIN
                                                 United States District Judge




                                                                                               2
Case 1:18-cv-04361-AKH Document 337 Filed 01/27/21 Page 3 of 3




                                                                 3
